Citation Nr: 0503792	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis and 
bursitis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1973 and 
November 1975 to June 1995.

This appeal to the Board of Veterans' Appeals (the Board) was 
initially brought from actions taken in August 1996 and March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In July 2003, the Board remanded this case requesting further 
development of evidence in support of the veteran's claim.  
Specifically, the Board requested x-ray evidence of the right 
knee and right wrist, re-examinations and written responses 
to specific questions.  The development of evidence was 
undertaken and a new VA medical opinion was issued.  The RO 
continued denial of the appellate issues and, after issuance 
of a Supplemental Statement of the Case, the case was 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the laws and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have a substantiated 
diagnosis of arthritis of the right knee.

3.  The veteran does not currently have a substantiated 
diagnosis of arthritis or bursitis of the right wrist.



CONCLUSIONS OF LAW

1.  Arthritis of the right knee and the right wrist was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Bursitis of the right wrist was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA must notify the veteran and his representative, if 
represented, of any information and evidence necessary to 
substantiate and complete his claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
Discussions in the decisions, the statement of the case 
(SOC), supplemental statements of the case (SSOC's) and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate his claims and what 
evidence was of record, and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in November 2001, provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters also effectively 
advised him to submit any evidence which he had.  In addition 
the SOC and SSOC's included a summary of the evidence which 
had been obtained and considered, the adjudicative actions, 
and an explanation of the reasons why the claims were denied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has been afforded appropriate VA medical 
examinations.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his available service medical records and his post 
service medical treatment records.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection for a chronic 
disease, such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for arthritis of the right knee, 
arthritis of the right wrist, and bursitis of the right 
wrist.

III.  Factual Background

The Board notes that a review of the veteran's service 
medical records demonstrates that when he was examined in 
February 1971, for the purpose of entry into the initial 
period of active duty, there were no abnormalities of the 
knee or wrist.  In March 1972, service medical records show 
that the veteran injured his right knee in an accident at 
work.  During an annual physical in August 1973, the veteran 
reported continued pain on the right knee around the tibial 
bend.  When the veteran was examined in March 1973, for the 
purpose of his first separation from service, he did not 
report any arthritis or rheumatism; bone, joint or other 
deformity; or recurrent right knee pain.  On examination, 
there were no abnormalities of the right knee or right wrist.

In an examination in February 1971, for the purpose of re-
entry into active duty, there were no abnormalities of the 
right knee or right wrist noted.  Service medical records of 
an exam in April 1994, prior to separation from service, at 
the Veterans Affairs Medical Center (VAMC) Amarillo, show 
that the veteran was treated for pain on the right wrist, 
with a possible diagnosis of arthritis of the right wrist.  
On a separation physical in December 1994, the veteran gave a 
history of treatment for arthritis of the right knee since 
1994 and pain on the right wrist since 1987.  Service medical 
records show no x-ray evidence of arthritis in any joint and 
no treatment for arthritis of the right knee or the right 
wrist, or bursitis in the right wrist.

Medical records of an examination in November 1995, after 
separation from service, at a VAMC, show that the veteran was 
treated for right knee pain.  A radiology report of November 
1995, showed a normal right knee.  

On a VA examination of May 1996, the veteran gave a history 
of arthritis of the right knee and right wrist since 1994.  
No instability of the right knee was noted.  Lateral 
collateral ligaments, as well as medial collateral ligaments 
were stable and firm.  There was no frontal or posterior 
drawer sign and no evidence of effusion was noted.  As for 
the right wrist, the examination revealed that the veteran 
was able to flex his right wrist approximately 45 degrees and 
extend it approximately 45 degrees.  There was no noted 
decrease in range of motion and there was no pain during 
motion.  The veteran's strength in the right wrist and left 
wrist was comparable, approximately 5/5 in both wrists.  The 
examiner diagnosed arthritis of the right knee and right 
wrist based on the history provided by the veteran as the 
findings were normal, there were no abnormal x-rays and there 
was "no finding of an active disease at that time."  

VA outpatient medical records show that in November 1997,  
the veteran was treated for pain in the right wrist and right 
knee.  The right wrist showed full motion with no swelling.  
There was tenderness over the ulnar aspect.  No observations 
of the right knee were noted.  The doctor diagnosed probable 
degenerative joint disorder.    

In a January 2004 VA examination report, the VA examiner 
ordered x-rays of the right knee and right wrist.  The 
examiner noted that the x-rays showed a normal right knee and 
a normal right wrist with no evidence of arthritis.  
Additionally, the examiner found no evidence of bursitis in 
the right wrist.  A diagnosis of chronic strain of the right 
knee was entered.  The examiner opined that the "[r]ight 
knee and right wrist [pain] is less likely [as] not related 
to service."




IV. Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for arthritis of the right knee 
and arthritis of the right wrist.  Service connection is 
warranted for a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . " 38 U.S.C.A. §§ 1110, 
1131; see also 38 C.F.R. § 3.303(a) (service connection means 
facts showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service . . 
."); see also Sanchez-Benitez, 259 F.3d 1356 (absent a 
disease or injury incurred during service, a veteran cannot 
satisfy the basic VA compensation statutes).  Here, as stated 
above, the veteran has not brought forth competent evidence 
of disabilities of arthritis of the right knee or the right 
wrist.  In-service and post-service x-ray evidence shows a 
normal right knee and right wrist.  The VA examiner in 
January 2004 did not diagnose arthritis.  Without competent 
evidence of current disabilities, service connection cannot 
be granted for such disabilities. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that the medical records of evidence show two 
instances in which a diagnosis of arthritis of the right knee 
and right wrist was noted.  First, in May 1996 the veteran 
was given a possible diagnosis of arthritis of the right knee 
and right wrist.  However, the Board notes that the diagnosis 
was based mainly on the veteran's history of pain of the 
right knee and right wrist as x-ray evidence showed a normal 
knee.  No x-rays of the right wrist were done at the time.  
In light of the fact that the diagnosis was not based on x-
rays or other objective evidence of abnormality, it has 
little probative value.

The Board further notes that VA outpatient medical records of 
November 1997, show a diagnosis of "probable" degenerative 
joint disorder.  The Board notes that the doctor qualified 
the diagnosis as "probable," therefore giving this 
diagnosis less probative value.  As stated above, a VA 
examiner's opinion of January 2004, states that no evidence 
of arthritis of the right knee or the right wrist could be 
found.  This diagnosis was based on the veteran's medical 
history and x-rays done at the time of the examination.  This 
is evidence from a medical professional that establishes that 
the current pain of the right wrist and the right knee is not 
related to arthritis and not related to the veteran's 
service.  There is no competent medical evidence that refutes 
this determination.  The Board has given this opinion high 
probative value because the examiner substantiated his 
medical opinion with x-rays and examinations and applied his 
findings to the veteran's medical history.  While the veteran 
has asserted that he suffers from arthritis of the right knee 
and right wrist and has related such diagnosis to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds the 
veteran does not currently have a substantiated diagnosis of 
arthritis of the right knee or the right wrist and the claim 
must be denied.  

As to the claim of service connection for bursitis of the 
right wrist, the Board notes that the veteran has reported 
that he incurred bursitis of the right wrist in service. 
However, there is no evidence of a diagnosis of bursitis of 
the right wrist in the veteran's medical records and the VA 
medical opinion stated that the "there is no bursitis of the 
right wrist."  Therefore, there is no medical evidence of 
record or diagnosis of a current disability.   Service 
connection is not warranted unless there is a "disability."  
In the absence of other probative evidence that could 
mitigate, or have the effect of at least balancing, this 
opinion, service connection for bursitis of the right wrist 
is denied.



ORDER

1.  Service connection for arthritis of the right knee is 
denied.

2.  Service connection for arthritis and  bursitis of the 
right wrist is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


